Guerry, J.
A petition by a mother in an action for damages on account of the negligent homicide of her minor child is fatally defective if it fails to allege both that she was at the time of the homicide dependent on the child and that the child contributed to her support. Clay v. Central Railroad &c. Co., 84 Ga. 345 (10 S. E. 967); Central of Ga. Ry. Co. v. Swann, 19 Ga. App. 691 (91 S. E. 1068) ; Smith v. Hatcher, 102 Ga. 158 (29 S. E. 162) ; Owens v. Anchor Duck Mills, 34 Ga. App. 315 (129 S. E. 301); Western & Atlantic R. Co. v. Anderson, 34 Ga. App. 435 (129 S. E. 896). The petition in-the present case failed to allege dependency, and there was no offer to amend to show dependency. The court did not err in sustaining the demurrer. Southern Ry. Co. v. Dickson, 138 Ga. 371 (75 S. E. 462).

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.